DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I and Species 1, Species B, Species b, and species ii in the reply filed on 01/14/2021 is acknowledged.
	Claims 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/14/2021.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5, 6, 10, and 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 16/427998 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed structure of the present invention may be wholly derived from the claimed subject matter of the co-pending application, as seen in the chart below.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-4, 6, 10, and 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 16/428010 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each the claimed structure of the present invention may be wholly derived from the claimed subject matter of the co-pending application, as seen in the chart below.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
16/428002
16/427998
16/428010
1
1
1
2
2
8
3
4
8
4

9
5
1, 4

6
9
5, 6
10
7
2
11
8
4


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith et al. (US 8,839,530), herein Smith.
Regarding claim 1, Smith discloses an article of footwear (footwear 10) comprising: a strobel (lasting element 40) including: a polymeric bladder defining an interior cavity and configured to retain a fluid in the interior cavity, the polymeric bladder having a peripheral flange (flange 45) extending around at least a portion of a perimeter of the interior cavity; and wherein the peripheral flange defines a groove (bond 44) extending along the peripheral flange (column 3, lines 52-67; column 4, lines 11-31; Fig. 5A, 13A).
Regarding claim 2, Smith discloses an upper (upper 30); wherein the strobel is secured to the upper (column 6, lines 56-65; Fig. 13A).
Regarding claim 4, Smith discloses a midsole (midsole 21) secured to at least one of the upper or the polymeric bladder (column 7, line 66-column 8, line 7; Fig. 5A).
Regarding claim 6, Smith discloses that the polymeric bladder includes a first polymeric sheet (first barrier portion 42) and a second polymeric sheet (second barrier portion 43); the first polymeric sheet is bonded to the second polymeric sheet at the peripheral flange; and the first polymeric sheet is joined to the second polymeric sheet at a plurality of interior welds (bonds 49) (column 3, line 64-column 4, line 27; column 7, lines 42-50; Fig. 12C).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith, as applied to claims 1 and 2, in view of Murphy (US 3,431,570).
Regarding claim 3, Smith does not disclose that the peripheral flange defines a groove extending along the peripheral flange and through which a series of stitches extends. Murphy teaches a strobel component (filler 10) with a peripheral flange (welt 12). The peripheral flange includes a groove (channel 26) for stitching the upper to the lasting component. The strobel component is secured to the upper by a series of stitches extending through the peripheral flange in the groove (column 3, lines 10-68; Fig. 2, 5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a groove through which a series of stitches extends, as taught by Murphy, to the peripheral flange of Smith in order to provide a specific location for the stitching, allowing for a more accurate stitch line, as well as recessing the stitching from the outermost surface of the flange.
Regarding claim 5, Smith discloses a lasting component (reinforcing element 64) disposed at the flange; wherein the series of stitches further extend through the lasting component (column 8, lines 32-34; Fig. 13A, 14I).

Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith, as applied to claim 1, in view of Rudy (US 4,183,156).
Smith does not disclose that the interior welds are arranged in a pattern of columns and rows. Rudy teaches a polymeric bladder (inflated insert 330) in a shoe sole having a plurality of interior welds (weld areas 346). The interior welds are arranged in a pattern of rows and columns, with the rows spaced in a longitudinal direction of the strobel and the columns spaced in a transverse direction of the strobel; the interior welds of any two consecutive rows are offset from one another and the interior welds of alternate rows are aligned with one another; and the interior welds of any two consecutive .

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith and Murphy, as applied to claims 1 and 3, further in view of Lagneau et al. (US 9,119,440), herein Lagneau.
The combination of Smith and Murphy does not disclose first and second welds. Lagneau teaches an article of footwear having a strobel (insole 1) including a polymeric bladder, the polymeric bladder having a peripheral flange (perimeter strip 15), and the peripheral flange including a weld (weld bead) to avoid buckling of the flange and facilitate guiding of the stitching (column 3, lines 16-18; column 4, lines 41-44; column 5, lines 47-56; Fig. 1, 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the groove of the combination of Smith and Murphy with welds, as taught by Lagneau, in order to provide a stitching guide groove which is easily formed in a bladder and which further avoids buckling of the flange. 

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith, as applied to claim 1, further in view of Levy (US 3,291,085).
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PRANGE whose telephone number is (571)270-5280.  The examiner can normally be reached on M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571) 272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/SHARON M PRANGE/               Primary Examiner, Art Unit 3732